SUMMARY ORDER
Plaintiffs-appellants Anuj and Dina Gupta (“plaintiffs”) appeal from the February 10, 2009 judgment of the District Court granting the motion to dismiss of defendant-appellee Great Northern Insurance Company (“Great Northern”). On appeal plaintiffs argue that the District Court erred in concluding that the insurance policy issued to plaintiffs by Great Northern unambiguously excluded coverage of the automobile accident at issue in this case. We assume the parties’ familiarity with the facts and procedural history of the case.
We have reviewed plaintiffs’ claim and find it to be without merit. Substantially for the reasons stated in the February 6, 2009, 2009 WL 291011, ruling of the District Court, the February 10, 2009 judgment of the District Court is AFFIRMED.